Citation Nr: 1736772	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for stromal opacification of the eyes, bilateral.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's testimony was received during an October 2016 Board hearing.  A transcript of that testimony is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran testified that he retired from his occupation as a construction worker in 2001.  He recalled that, at least in part, he retired because deteriorating eyesight was causing him to experience difficulties with his work.  Indeed, the record reflects that the Social Security Administration (SSA) contacted VA in May 2011 to request copies of the Veteran's VA treatment records.  In their written request, SSA stated that the Veteran had filed a claim for blindness and disability benefits.

It is possible that records on file with the SSA will contain additional information and evidence that is pertinent to the issue on appeal.  VA is obligated to make a request for these records.  38 C.F.R. § 3.159(c)(2) (2016); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, the record reflects that the Veteran was afforded a VA examination of his eyes in February 2011.  During his hearing, he indicated that he had an examination at VA for his eyes in September 2016.  There is not a supplemental statement after VA treatment records were associated with the claims file in October 2016.  As there is a possibility of worsening since the 2011 VA examination, a new VA examination is warranted on remand.

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered treatment for his eyes since September 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his eyes, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from September 2016 through the present should be associated with the record.  

2.  Obtain the Veteran's Social Security records.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the symptoms and impairment associated with his bilateral stromal opacification disability, and the severity thereof.  The Veteran's claims file should be made available to the designated examiner prior to the examination.  The examiner is asked to review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted by the examiner.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's disability, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that results from loss of function during flare-ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




